On Motion for Rehearing
The Board of Commissioners of the Probate Judges’ Retirement Fund has moved for a rehearing on three grounds.
First, it is urged that Code Ann. § 3-704, rather than Code Ann. § 89-832, is the statute of limitation that should have been applied in the present case because "the reference in . . . [Code Ann. § 89-832] to such collecting *108officer clearly refers back to Ga. Code §§ 89-830 and 89-831 so as to show an intendment that the statute of limitations provided in Ga. Code § 89-832 applies only to county tax commissioners and county tax collectors.”
No such limitation may be placed upon the words "collecting officer,” which are defined in Code Ann. § 89-801 so as to include "not only State and county tax collectors and revenue agents, but also every other person who shall be either generally or specifically elected, appointed, or employed, in whole or in part, to collect on behalf of the State or any of its political subdivisions, or any board, commission, bureau, or department thereof, any tax, revenue, or other monies.” (Emphasis supplied.) The words "officer to hold public funds,” as used in Code Ann. § 89-832, similarly are defined in Code Ann. § 89-801. The intent of the General Assembly is further delineated in similar terms in Code Ann. § 89-802.
Secondly, it is urged that although the Probate Judges’ Retirement Fund is a statewide retirement system, "it is not a part of the executive branch of government of the State of Georgia. It is not an agency, board, bureau, or commission of the State. Obviously, it is also not a county government.”
This argument misses the point. Under Code Ann. § 24-1708a, the ordinary is a "collecting officer” for the county within the meaning of Code Ann. § 89-801 when he collects the fees for marriage licenses. He is an "officer to hold public funds” for the county within the meaning of Code Ann. § 89-801 when he holds 20 percent of the fees collected separately from the remainder of the fees and when he disburses to the fund, in behalf of the county, the 20 percent withheld. Thus, Code Ann. § 89-832 is the applicable statute of limitation.
Third, it is suggested that this court overlooked the case of Crow v. McCallum, 215 Ga. 692 (113 SE2d 203) (1960) which applied Code Ann. § 3-704 to a suit brought by the Commissioners of the Peace Officers’ Annuity & Benefit Fund against certain city officials seeking to compel payment to the fund of certain amounts alleged to be due to the fund out of fines and forfeitures. The only issue presented and decided in that case was whether the four-year statute of limitation applicable to suits on open *109accounts or, instead, Code Ann. § 3-704 should have been applied. No contention was made, as in the present case, that Code Ann. § 89-832 rather than Code Ann. § 3-704 should have been applied.

Motion for rehearing denied.